 8:08-cr-00194-RFR-SMB Doc # 175 Filed: 09/15/20 Page 1 of 2 - Page ID # 1058




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:08CR194

        v.
                                                                    ORDER
PERCY E. GRANT,

                      Defendant.


       This matter is before the Court on defendant Percy E. Grant’s (“Grant”) pro se
“Motion to Amend Relief/Reduction of Sentence under 18 U.S.C. § 3582(c)(1), Request
for Compassionate Reduction of Sentence” (Filing No. 174). Noting the dangers presented
by COVID-19, Grant asks the Court to order his immediate release from prison.

       Section 3582(c)(1)(A) permits Grant to move the Court to “reduce [his] term of
imprisonment” for “extraordinary and compelling reasons.” Id. § 3582(c)(1)(A)(i). But
Grant can only file such a motion after he “has fully exhausted all administrative rights to
appeal a failure of the Bureau of Prisons [(“BOP”)] to bring a motion on [his] behalf or the
lapse of 30 days from the receipt of such a request by the warden of [his] facility, whichever
is earlier.” Id.; see also United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020) (denying
a defendant’s motion under § 3582(c)(1)(A) because he did not give the BOP thirty days
to respond to his request for compassionate release).

       Grant does not say whether he has taken any steps to exhaust his administrative
remedies or otherwise comply with § 3582(c)(1)(A). While the Court fully understands
Grant’s concerns about the risks posed by COVID-19, the Court agrees with the Third
Circuit that a defendant’s failure to meet one of § 3582(c)(1)(A)’s requirements for judicial
review before asking the Court to reduce his sentence “presents a glaring roadblock
foreclosing compassionate release at this point.” Raia, 954 F.3d at 597 (noting “the risks
 8:08-cr-00194-RFR-SMB Doc # 175 Filed: 09/15/20 Page 2 of 2 - Page ID # 1059




that COVID-19 poses in the federal prison system,” but finding strict statutory compliance
necessary, particularly given the “BOP’s statutory role, and its extensive and professional
efforts to curtail the virus’s spread”). Accordingly, Grant’s motion is denied without
prejudice to refiling after either of the statutory requirements is met.

       IT IS SO ORDERED.

       Dated this 15th day of September 2020.


                                                   BY THE COURT:



                                                   Robert F. Rossiter, Jr.
                                                   United States District Judge




                                              2
